Applicant’s election of Group I (claims 1-14) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 15-20 are withdrawn from consideration.

Claims 1, 2, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (United States Patent 9,859,166, cited in the Information Disclosure Statement filed on May 23, 2019).
As to independent claim 1, Cheng discloses a vertical field effect transistor (VFET) (see the entire patent, including the Fig. 9 disclosure) comprising:  a bottom source/drain (S/D) 12; a fin 16 having a vertical channel, a fin top, and a fin bottom, the fin being perpendicular to the bottom S/D, and the fin bottom being electrically, physically, and chemically connected to the bottom S/D; a gate 22/24/26 encompassing the vertical channel, the gate comprising a high-k dielectric layer 22 disposed on the channel and a work function metal layer 24 disposed on the high-k dielectric layer; a first top spacer 38 made of a material containing no oxygen (column 10, lines 10-12), the first top spacer having a first thickness; a second top spacer 401 disposed on the first top spacer, the first top spacer 38 between the gate 22/24/26 and the second top spacer 40, and the first top spacer 38 being a barrier between the second top spacer 40 and the work function metal and high-k dielectric layers 24 and 26, the second top spacer having a second thickness; 
As to dependent claim 2, Cheng’s first thickness is less than its second thickness (column 10, lines 36-37).
As to dependent claim 4, Cheng’s first top spacer 38 is a dielectric material (silicon nitride) with a first dielectric constant, and the second top spacer 40 is a dielectric material (air) with a second dielectric constant and the second dielectric constant is less than the first dielectric constant.
As to dependent claim 6, the sum of Cheng’s first and second thicknesses is greater than 4 nm (column 10, lines 35-37).
As to dependent claim 7, Cheng’s top S/D 42 and bottom S/D 12 are doped with one of a p-type and n-type dopant (column 11, lines 51-59).
As to independent claim 8, Cheng discloses a vertical field effect transistor (VFET) (see the entire patent, including the Fig. 9 disclosure), comprising:  a bottom source/drain (S/D) 12; a fin 16 having a vertical channel, a fin top, and a fin bottom, the fin being perpendicular to the bottom S/D, and the fin bottom being electrically, physically, and chemically connected to the bottom S/D; a gate 22/24/26 encompassing the vertical channel, the gate comprising a high-k dielectric layer 22 disposed on the channel and a work function metal layer 24 disposed on the high-k dielectric layer, the gate having a gate cross section area; a first top spacer 38 made of a material containing no oxygen (column 10, lines 10-12), the first top spacer having a first thickness, the first top spacer disposed on the gate cross section area; a second top spacer 402 disposed on the first 
a top S/D 42 disposed on the second top spacer 40, the top S/D being electrically, physically, and chemically connected to the fin top, where the top S/D 42 has a first region further from the fin top (i.e., the region over the leg of the U-shaped first spacer 38 that abuts ILD oxide 28) and a second region closer to the fin top (i.e., the region over the rest of the U-shaped first spacer 38), the first region having a first region area and the second region having a second region area, wherein a first capacitance [is] formed between the gate cross section area and the first region area and a second capacitance is formed between the gate cross section area and the second region area.
As to dependent claim 10, Cheng’s first top spacer 38 and second top spacer 40 are disposed between the gate cross section area and the second region area and the second top spacer has a varying thickness between a maximum thickness and zero thickness.

Claims 3, 5, 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







/MARK V PRENTY/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 One skilled in the art would consider air gap 40 to be a spacer.  See US Patent 10,833,155.
        2 One skilled in the art would consider air gap 40 to be a spacer.  See US Patent 10,833,155.